 

Case 1:20-cr-O0068-DLH Document 393 Filed 09/14/20 Page 1 of 1

~ oo
Case 1:20-cr-00068-. _H *SEALED* Document 310 Filea v8/06/20 Page 1 of 2

Local AO 442 (Rev. 10/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT
DISTRICT OF NORTH DAKOTA

United States of America

 

v. )
Sage Levi Thompson Case No. 1:20-cr-68-29
)
)
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Sage Levi Thompson ,

who is accused of an offense or violation based on the following document filed with the court:

 

1 Indictment a Superseding Indictment 1 Information © Superseding Information © Complaint
O Probation Violation Petition O Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Conspiracy to Distribute and Possess with Intent to Distribute Controlled Substances;
Possession with Intent to Distribute Oxycodone; and
Aiding and Abetting

 

08/06/2020 /s/ Roxanne Muffenbier

Issuing officer's signature

Date:

 

City and state: Bismarck, ND Roxanne Muffenbier, Deputy Clerk

 

Printed name and title

 

Return

This warrant was received on (date) WL, [202 v , and the person was arrested on (date) 1, We cfd

at (city and state) B “Sync f D

Date: Gfiftece LEZ]
Ce Arresting officer's signature '
| Thyne iD VE fu

Printed name and title

 

 

 
